Citation Nr: 0105931	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.   Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to October 
1962 and from October 1972 to August to 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A back disability was first shown many years after 
service, and there is no medical evidence of a nexus between 
a current back disorder and active service.

2.  There is no medical evidence of a current right knee 
disorder or a nexus between an alleged right knee disorder 
and active service.

3.  There is no medical evidence of a current right ankle 
disorder or a nexus between an alleged right ankle disorder 
and active service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  A claimed right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).
3.  A claimed right ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for back and 
right knee and ankle disorders have been properly developed 
as various non-VA and VA radiographic and treatment records 
have been associated with the file.  The Board further finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.

The veteran contends that he injured his back, knee and ankle 
while at Castle Air Force Base and was treated at the base 
hospital in the fall of 1973.  In a March 27, 1997 letter to 
the veteran, the RO indicated that the service department was 
having trouble locating his service medical records and asked 
the veteran's help on alternative sources from which they 
might be obtained, including any in the veteran's own 
possession.  The National Personnel Records Center (NPRC) 
forwarded the veteran's service medical and dental records to 
the RO in March 1997.  Those records include treatment 
records from Castle Air Force Base Hospital.  In a June 23, 
1999 letter, the RO notified the veteran that its August and 
November 1998 requests for additional medical records from 
Castle Air Force Base were unanswered or returned as 
undeliverable.  A December 1998 RO Internet search indicated 
that the base had closed in September 1995.  In a June 2000 
statement, the veteran indicated that he was trying to locate 
some of his co-workers who were aware of his 1973 accident on 
the Internet.  However, no coworker statements have been 
received.  It is clear that Castle Air Force Base Hospital is 
no longer in existence, and it is also evident that medical 
records of the veteran from that hospital were sent to the 
NPRC, which were subsequently forwarded to the RO and 
associated with the claims file.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre at 1331-32.  In this case, the RO did contact the NPRC 
and obtained the available service medical records, the RO's 
subsequent attempt to obtain additional hospital records was 
unsuccessful as the hospital in question had closed, and the 
RO informed the veteran of its inability to obtain the 
putative hospital records.  As explained below, a review of 
the veteran's service medical records that were obtained, 
including clinical records from the Castle Air Force Base 
Hospital, are negative for any findings pertaining to a back, 
right knee, or right ankle disability.  Although the veteran 
and his wife assert that he injured his back in a fall from a 
tractor, there is no evidence in the veteran's service 
medical records of such an accident and the veteran has been 
notified that the RO has not obtained any evidence to 
corroborate their assertions.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Since there is no medical evidence to corroborate an 
in-service accident, there is no duty to obtain a nexus 
examination and opinion.  Under the VCAA, VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C. § 5103A. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in January 1998 and the supplemental statements 
of the case issued in February 1998, March 1999, and June and 
August 2000.  The RO notified the veteran that there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Factual Background

The veteran's service medical records show no complaints or 
diagnosis of, or treatment for back, right knee, or right 
ankle disorders.  Clinical findings were normal for the 
veteran's lower extremities and spine on his August 1974 
separation examination report.  The examiner did note, 
however, that the veteran had been treated in 1974 for a 
laceration to his left foot with no complications or 
sequelae.  In the medical history section of the report, the 
veteran checked "no" for swollen or painful joints, cramps in 
the legs, broken bones, arthritis, rheumatism, or bursitis, 
recurrent back pain, "trick" or locked knee, foot trouble and 
bone, joint or other deformity.  

The veteran contends that he injured his back in a fall from 
a tractor in 1973 and his back disorder has prevented him 
from working since 1981.  He stated that he had done only 
manual labor since his discharge from service.  Following 
service, the veteran was first treated for low back and right 
leg pain between October 1996 and January 1997 by J. B., M.D.   
He was then seen by an orthopedist, E. D. S., M.D., from 
December 1997 through July 1999.  In January 1998 statements, 
the orthopedist noted that he had seen the veteran for 
ongoing lower back pain with severe right sciatica, which the 
veteran had indicated had bothered him for a few years but 
had gotten progressively worse over the past year.  He 
reviewed a February 1997 lumbar computer tomography (CT) 
scan, which showed significant and severe disc degeneration 
at L4-L5 and L5-S1, with fairly severe lateral recess 
stenosis at both levels worse at the L5-S1 level, and one 
large osteophyte on the right at L5-S1 causing spinal cord 
compression.  On examination, the veteran had numbness along 
the right lateral calf and into the fourth and fifth toe of 
the right foot.  He had significant decrease in right 
straight leg raising with positive right LeSague's sign and 
weak right ankle jerk reflex.  He recommended that a lumbar 
myelogram combined with a CT scan or a lumbar magnetic 
resonance imaging (MRI) be done to further assess the 
situation.  In sum, the orthopedist opined that the veteran 
was in severe distress and that his condition was 
deteriorating.  At a July 1999 visit, the veteran had 
symptoms of severe right sciatica due to severe lumbar disk 
degeneration at L4-L5 and L5-S1 and lumbar disk protrusion at 
L4-L5.  The veteran had severe restrictions in mobility and 
function due to his lumbar disk protrusion and lumbar disk 
disease.  The orthopedist considered the veteran permanently 
disabled at that time and recommended corrective spinal 
surgery.  A February 1998 Medical Imaging Center of Oklahoma 
report show that a lumbar spine MRI indicated massive disc 
extrusion at L5-S1 to the right of midline causing central 
spinal stenosis and severe narrowing of the right lateral 
recess and foramen.  There was also moderate facet 
degeneration and hypertrophy at L2-L3 and L3-L4 and endplate 
degeneration on both sides of L4-L5 and L5-S1 intervertebral 
disks.  

VA outpatient treatment reports from November 1997 to October 
1998 show a history of right leg pain and treatment for 
increased lumbosacral tenderness and chronic low back pain at 
L5-S1 with right radiculopathy.  The impression was lumbar 
disc disease with nerve root impingement.  In March 1998, the 
veteran underwent L5 parietal hemilaminectomy and 
microdiskectomy.

Analysis

Back Disorder

The veteran has been diagnosed with degenerative disc disease 
of the lumbosacral spine, satisfying the first element of a 
claim for service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  But there is no competent medical 
evidence linking the veteran's current back disorder to 
service.  The service medical records are silent for 
complaints or diagnosis of, or treatment for low back pain.  
The August 1974 separation examination report indicated 
normal clinical findings for the veteran's spine.  Though the 
veteran contends that his back has prevented him from working 
after 1981, he did not indicate that he received medical 
treatment within the first year after discharge.  The first 
treatment for back pain appears to be in November 1996, more 
than twenty-two years after discharge.  

The statements of the veteran and his wife as to their belief 
that the veteran's current low back disorder was related to 
an in-service injury are not competent evidence with regard 
to the nexus issue.  See Grottveit v. Brown. 5 Vet. App. 
91,92-93 (1993).  There is no evidence that they have the 
requisite medical expertise to enter a medical judgment as to 
the etiology of his current low back disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Therefore, the 
claim must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2).  In this case, the fact that the veteran has a 
back disability is not in dispute.  The central question is 
whether it began during or as the result of some incident of 
service.  A physician who is requested to review the record 
and offer an opinion on the contended causal relationship 
would review the same evidence summarized above, to include a 
normal clinical evaluation of the veteran's spine and 
musculoskeletal system at the time of his separation form 
service and relevant abnormal clinical findings first 
reported 22 years after service.  Under these circumstances, 
it is the Board's judgment that no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim because there is no contewei normal seprattuigiven the 
absence of any medical evidence of a back disability until 
for approximateamount Here
 

Right Knee and Ankle Disorders

With regard to right knee and ankle disorders, the veteran 
has no current medical diagnosis of a disability.  Thus, he 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection 
fails.  See Caluza, supra.  Even assuming that the veteran 
has current right knee/ankle disorders, there is no competent 
medical evidence linking claimed right knee/ankle disorders 
to service.  The service medical records are silent for 
complaints or diagnosis of, or treatment for right knee and 
ankle disorders.  The August 1974 separation examination 
report indicated normal clinical findings for the veteran's 
lower extremities and only noted treatment for a laceration 
to the left foot in 1974.

The only evidence the veteran has submitted that supports his 
claim is his wife's and his own statements.  They as lay 
persons, with no apparent medical expertise or training, are 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, supra.  Thus, the veteran's wife's and his own 
statements do not establish the required evidence needed, and 
the claim must be denied.
 
The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
	

 

